Name: 96/658/EC: Commission Decision of 13 November 1996 laying down the special conditions for the approval of establishments situated in wholesale markets (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  animal product;  health;  agricultural policy;  marketing;  agri-foodstuffs
 Date Published: 1996-11-26

 Avis juridique important|31996D065896/658/EC: Commission Decision of 13 November 1996 laying down the special conditions for the approval of establishments situated in wholesale markets (Text with EEA relevance) Official Journal L 302 , 26/11/1996 P. 0022 - 0026COMMISSION DECISION of 13 November 1996 laying down the special conditions for the approval of establishments situated in wholesale markets (Text with EEA relevance) (96/658/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (1), as last amended by Directive 95/23/EC (2), and in particular Article 13, third indent,Having regard to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting the production and placing on the market of fresh poultry meat (3), as last amended by the Act of Accession of Austria, Finland and Sweden of 1994, and in particular Article 20, first indent,Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (4), as last amended by Directive 95/68/EC (5), and in particular Article 17, first indent,Whereas a long tradition of wholesale markets for meat and meat products exists in the Community;Whereas establishments situated in wholesale markets to which Directives 64/433/EEC, 17/118/EEC and 77/99/EEC apply, have special technical characteristics; these establishments are using certain rooms in common, for example meat cutting rooms;Whereas it is necessary to take these technical circumstances into account in order to fix conditions for the approval of these establishments situated in wholesale markets;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 This Decision lays down the special conditions for the approval of establishments according to Council Directives 64/433/EEC, 71/118/EEC and 77/99/EEC situated in wholesale markets.Article 2 For the purposes of this Decision 'wholesale market` means: a market comprising a number of separate establishments which may share common facilities, including common areas in which fresh meat or fresh poultrymeat are cut, stored, displayed and put on the market or meat products are produced, stored, displayed and put on the market. A wholesale market may be attached to other approved establishments.Article 3 1. An establishment situated in a wholesale market cannot be placed on the list of approved establishments provided for in Article 10 (1) of Directive 64/433/EEC unless it complies with the conditions of Annex I.2. An establishment situated in a wholesale market cannot be placed on the list of approved establishments provided for in Article 6 (1) of Directive 71/118/EEC unless it complies with the conditions of Annex II.3. An establishment situated in a wholesale market cannot be placed on the list of approved establishments provided for in Article 8 (1) of Directive 77/99/EEC unless it complies with the conditions of Annex III.Article 4 1. The establishments or combinations of establishments operating in a wholesale market can receive a veterinary approval number.2. The veterinary approval number mentioned in paragraph 1 can be temporarily suspended or withdrawn by the national competent authority if an establishment or combination of establishments no longer fulfils the conditions set out in Community rules. This suspension or withdrawal does not necessarily affect the approval of other establishments of the wholesale market.Article 5 This decision shall apply from 1 January 1997.Article 6 This Decision is addressed to the Member States.Done at Brussels, 13 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 2012/64.(2) OJ No L 243, 11. 10. 1995, p. 7.(3) OJ No L 55, 8. 3. 1971, p. 23.(4) OJ No L 26, 31. 1. 1977, p. 85.(5) OJ No L 332, 30. 12. 1995, p. 10.ANNEX I Conditions for the approval of establishments as referred to in Directive 64/433/EEC situated in whole sales markets 1. Establishments must meet the conditions for the approval of establishments laid down in Chapter I and Chapter III of Annex I to Directive 64/433/EEC.However the areas, equipment and facilities referred to at points 1, 2 (b), 4 (c) and (e) and 5 to 13 of Chapter I and points 15 (a) to (d) of Chapter III may be used jointly.To the room referred to in point 9 of Chapter I for the veterinary service, extra rooms may be added if necessary; the room or rooms, may be situated in another part of the wholesale market.2. Refrigerated storage areas:If refrigerated storage areas exist in addition to those mentioned in Annex I, Chapter III point 15 (a) of Directive 64/433/EEC, the areas must fulfil the special conditions for the approval of cold stores laid down in Chapter IV of Annex I to Directive 64/433/EEC.3. Storage:Carcases, half-carcases, quarters or other cuts as well as offal which are displayed for selection or for sale shall be kept chilled in such a way as to ensure that the internal temperature is maintained as laid down in Chapter XIV, point 66 of Annex I to Directive 64/433/EEC.If necessary cold rooms for inspecting the goods or cool boxes for displaying the goods shall be provided.4. The hygiene conditions laid down in Chapter V and in particular these of point 19, chapter VII, point 38, chapters IX, XII and XV of Annex I to Directive 64/433/EEC must be respected.All practicable measures must be taken to ensure that persons who have access to the areas in which meat is handled or displayed comply with the requirements as to hygiene in points 18 (a) and 24 in Chapter V of Annex I to Directive 64/433/EEC.5. Supervisory measures as provided for in Article 9 of Directive 64/433/EEC and Chapters X and XI of Annex I thereto must be respected.When establishments combine, the operators or owners of the establishments, or their representatives, shall be jointly liable for meeting the conditions for approval and fulfilling the hygiene requirements. For this purpose they shall name a person to be responsible for the regular supervision of general hygiene with regard to production conditions in the combined establishments in accordance with Article 10 (2) of Directive 64/433/EEC.The name of this person shall be given to the competent authorities.Such an agreement with the combined establishments shall be an essential part of the approval.6. The requirements of Article 3 (1) (A) (f) of Directive 64/433/EEC must be respected.ANNEX II Conditions for the approval of establishments as referred to in Directive 71/118/EEC situated in whole sale markets 1. Establishments must meet the conditions for the approval of establishments laid down in Chapter I and Chapter III of Annex I to Directive 71/118/EEC.However the areas, equipment and facilities referred to at points 1, 2 (b), 4 (c) and (e) and 5 to 13 of Chapter I and points 15 (a) to (c) of Chapter III may be used jointly.To the room referred to in point 9 of Chapter I for the veterinary service, extra rooms may be added if necessary; the room or rooms, may be situated in another part of the wholesale market.2. Refrigerated storage areas:If refrigerated storage areas exist in addition to those mentioned in Annex I, Chapter III point 15 (a) of Directive 71/118/EEC, the areas must fulfil the special conditions for the approval of cold stores laid down in Chapter IV of Annex I to Directive 71/118/EEC.3. Storage:Carcases cuts as well as offals which are displayed for selection or for sale shall be kept chilled in such a way as to ensure that the internal temperature is maintained as laid down in Chapter XIII, point 69 of Annex I to Directive 71/118/EEC.If necessary cold rooms for inspecting the goods or cool boxes for displaying the goods shall be provided.4. The hygiene conditions laid down in Chapter V and in particular these of point 19, Chapter VII point 38, Chapters X, XIV and XV of Annex I to Directive 71/118/EEC must be respected.All practicable measures must be taken to ensure that persons who have access to the areas in which meat is handled or displayed comply with the requirements as to hygiene in points 18 (a) and 24 in Chapter V of Annex I to Directive 71/118/EEC.5. Supervisory measures provided for in Article 8 of Directive 71/118/EEC and Chapters XI and XII of Annex I thereto must be respected.When establishments combine, the operators or owners of the establishments, or their representatives, shall be jointly liable for meeting the conditions for approval and fulfilling the hygiene requirements. For this purpose they shall name a person to be responsible for the regular supervision of general hygiene with regard to production conditions in the combined establishments in accordance with Article 6 (2) of Directive 71/118/EEC.The name of this person shall be given to the competent authorities.Such an agreement with the combined establishments shall be an essential part of the approval.6. The requirements of Article 3 paragraph 1 (A) (i) of Directive 71/118/EEC must be respected.ANNEX III Conditions for the approval of establishments as referred to in Directive 77/99/EEC situated in whole sale markets 1. Establishments must meet the conditions for the approval of establishments laid down in Chapter I of Annex A to Directive 77/99/EEC.However the areas, equipment and facilities referred to at points 1, 3, 4 and 8 to 15 of that Chapter may be used jointly.To the room referred to in point 12 of Chapter I for the veterinary service, extra rooms may be added if necessary; the room or rooms, may be situated in another part of the wholesale market.2. Depending on the product and the working activities the establishments must fulfil the relevant provisions laid down in Chapter I of Annex B.3. Storage:Meat products have to be stored and transported under the conditions laid down in Chapter VII of Annex B.If necessary cold rooms for inspecting the goods or cool boxes for displaying the goods shall be provided.4. The hygiene conditions laid down in Chapter II of Annex A and Chapters II, III, IV, V of Annex B to Directive 77/99/EEC must be respected.All practicable measures must be taken to ensure that persons who have access to the areas in which meat is handled or displayed comply with the requirements as to hygiene in Chapter II of Annex A and of Annex B to Directive 77/99/EEC.5. Supervisory measures are observed as provided for in Article 8 (2), (3) of Directive 77/99/EEC and Chapters IV and VI of Annex B thereto.When establishments combine, the operators or owners of the establishments, or their representatives, shall be jointly liable for meeting the conditions for approval and fulfilling the hygiene requirements. For this purpose they shall name a person to be responsible for the regular supervision of general hygiene with regard to production conditions in the combined establishments in accordance with Article 7 (1) of Directive 77/99/EEC.The name of this person shall be given to the competent authorities.Such an agreement with the combined establishments shall be an essential part of the approval.6. The requirements of Article 3 paragraph A (9) (b) of Directive 77/99/EEC must be respected.